      Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

JEFFREY CHERY,
                               Plaintiff,

               v.                                   CIVIL ACTION NO. 1:18-cv-00075-DNH-
                                                    CFH
CONDUENT EDUCATION SERVICES
LLC, ACCESS GROUP, INC., ACCESS
FUNDING 2015-1, LLC

                               Defendant.


                         ANSWER AND AFFIRMATIVE DEFENSES

       Defendants, Conduent Education Services LLC, Access Group, Inc., and Access Funding

2015-1, LLC (“Defendants”) by and through their undersigned counsel, hereby answers the

Complaint of plaintiff, Jeffrey Chery (“Plaintiff”), as follows:

                           AS TO “PRELIMINARY STATEMENT”

       1.        Defendants admit only that Plaintiff, on behalf of himself and a putative class,

purports to raise causes of action for violation of New York General Business Law § 349, breach

of contract, breach of implied covenant of good faith, declaratory judgment, negligence, and

unjust enrichment. Defendants deny that they are liable for these claims, or that they otherwise

acted unlawfully in regards to Plaintiff or the putative class members. By way of further answer,

Defendants expressly deny that class certification would be appropriate here.

       2.        The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied. By way of

further answer, Defendants deny that they engaged in any conduct that violated the rights of

Plaintiff or the members of the putative class. Defendants further deny that class certification

would be appropriate here.
      Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 2 of 15



          3.     The allegations in this paragraph refer to federal statute(s) or regulation(s), or

federal agency interpretation(s) thereof. The text of each speaks for itself, and therefore no

response is required. To the extent any response is deemed necessary, including to respond to

Plaintiff’s characterizations of those statutes, regulations, or interpretations, the allegations are

denied.

          4.     Denied.

          5.     To the extent the allegations in this paragraph refer to federal statute(s) or

regulation(s), or federal agency interpretation(s) thereof, the text of each speaks for itself and

therefore no response is required. To the extent any response is deemed necessary, including to

respond to Plaintiff’s characterizations of those statutes, regulations, or interpretations, the

allegations are denied.    With respect to the remaining allegations in this paragraph, those

allegations are denied.

          6.     Denied.

          7.     Denied.

          8.     To the extent the allegations in this paragraph refer to federal statute(s) or

regulation(s), or federal agency interpretation(s) thereof, the text of each speaks for itself and

therefore no response is required. To the extent any response is deemed necessary, including to

respond to Plaintiff’s characterizations of those statutes, regulations, or interpretations, the

allegations are denied.    With respect to the remaining allegations in this paragraph, those

allegations are denied.

          9.     Denied.    By way of further answer, Defendants expressly deny that class

certification would be appropriate here.




                                                 2
     Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 3 of 15



                           AS TO “JURISDICTION AND VENUE”

       10.       Defendants admit that the Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)

and/or 28 U.S.C. § 1331. The remaining allegations in this paragraph are conclusions of law to

which no response is required. To the extent any response is deemed necessary, the allegations

are denied.

       11.       Defendants admit only that venue is proper in this District because CES is a

resident of the State of New York. The remaining allegations in this paragraph are denied. By

way of further response, CES no longer services FFELP loans, no longer maintains a location in

New York, and does not market or offer services in New York.

                                      AS TO “PARTIES”

       12.       Defendants admit only that CES serviced several federal student loans owed by

Plaintiff, which are identified in Exhibit A to the Amended Complaint. Defendants deny that

Plaintiff “had nine FFELP student loan accounts.”         Defendants lack sufficient knowledge

information to determine the truth of the remaining allegations in this paragraph, and as such, the

allegations are denied.

       13.       Admitted that CES is registered as a Delaware limited liability company, and

remains registered to do business in the State of New York. All remaining allegations in this

paragraph are denied.     By way of further response, and as referenced above, CES ceased

servicing FFELP loans as of October 1, 2018, and accordingly it no longer maintains an office in

Utica, performs any student loan servicing there, or accepts correspondence there. In addition,

Xerox Education Services was a subsidiary of Xerox Business Services, and Xerox Business

Services became part of Conduent Inc. on January 1, 2017. Xerox Education Services thereafter

changed its name to Conduent Education Services.



                                                3
      Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 4 of 15



          14.    Admitted only that Access is a Delaware not-for-profit corporation that is

registered to do business in the State of New York, which is now known as AccessLex Institute.

The remaining allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied.

          15.    Admitted only that Access Funding is a Delaware limited liability company.

The remaining allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied.

                            AS TO “RELEVANT NON-PARTIES”

          16.    Defendants lack sufficient information to determine the truth of the allegations

in this paragraph, and as such, the allegations are denied.

          17.    Defendants lack sufficient information to determine the truth of the allegations

in this paragraph, and as such, the allegations are denied.

          18.    This paragraph lacks any factual allegations, and as such, no response is

required under the Federal Rules of Civil Procedure. To the extent any response is deemed

necessary, the allegations are denied.

                                    AS TO “BACKGROUND”

          19.    The allegations in this paragraph refer to federal statute(s) or regulation(s), or

federal agency interpretation(s) thereof. The text of each speaks for itself, and therefore no

response is required. To the extent any response is deemed necessary, including to respond to

Plaintiff’s characterizations of those statutes, regulations, or interpretations, the allegations are

denied.

          20.    The allegations in this paragraph refer to federal statute(s) or regulation(s). The

text of each speaks for itself, and therefore no response is required. To the extent any response is



                                                 4
      Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 5 of 15



deemed necessary, including to respond to Plaintiff’s characterizations of those statutes or

regulations, the allegations are denied.

          21.    The allegations in this paragraph refer to federal statute(s) or regulation(s). The

text of each speaks for itself, and therefore no response is required. To the extent any response is

deemed necessary, including to respond to Plaintiff’s characterizations of those statutes or

regulations, the allegations are denied.

          22.    The allegations in this paragraph refer to federal statute(s) or regulation(s), or

federal agency interpretation(s) thereof. The text of each speaks for itself, and therefore no

response is required. To the extent any response is deemed necessary, including to respond to

Plaintiff’s characterizations of those statutes, regulations, or interpretations, the allegations are

denied.

          23.    The allegations in this paragraph refer to federal statute(s) or regulation(s), or

federal agency interpretation(s) thereof. The text of each speaks for itself, and therefore no

response is required. To the extent any response is deemed necessary, including to respond to

Plaintiff’s characterizations of those statutes, regulations, or interpretations, the allegations are

denied.

                               AS TO “STATEMENT OF FACTS”

          24.    Defendants admit that disclosure statements were provided to Plaintiff for each

of the relevant federal loans at or before the first disbursement on each loan, as required by the

Higher Education Act, 20 U.S.C. § 1070, et seq. Defendants deny that the documents attached to

the Complaint as Exhibit A are “[c]opies” of the disclosure statements provided to Plaintiff at or

before the Loans were disbursed. The remaining allegations in this paragraph are conclusions of




                                                 5
      Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 6 of 15



law to which no response is required. To the extent any response is deemed necessary, the

allegations are denied.

          25.    The allegations in this paragraph relate to written documents, the text of which

speaks for itself, and therefore no response is required. To the extent any response is deemed

necessary, including to respond to Plaintiff’s characterizations of documents, the allegations are

denied.

          26.    The allegations in this paragraph relate to written documents, the text of which

speaks for itself, and therefore no response is required. To the extent any response is deemed

necessary, including to respond to Plaintiff’s characterizations of documents, the allegations are

denied.

          27.    To the extent the allegations in this paragraph refer to the language of any

“billing statements” allegedly sent by CES, the allegations pertain to written documents, the text

of which speaks for itself, and therefore no response is required. To the extent any response is

deemed necessary, including to respond to Plaintiff’s characterizations of documents, the

allegations are denied. The remaining allegations in this paragraph are conclusions of law to

which no response is required. To the extent any response is deemed necessary, the allegations

are denied.

          28.    Defendants lack sufficient knowledge to determine the truth of the allegations in

this paragraph, and as such, the allegations are denied.

          29.    Defendants admit only that CES received an LCV from FedLoan. Defendants

lack sufficient information to determine the truth of the remaining allegations in this paragraph,

and as such, the allegations are denied.




                                                 6
      Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 7 of 15



          30.    Defendants lack sufficient knowledge to determine the truth of the allegations in

this paragraph, and as such, the allegations are denied.

          31.    The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied.

          32.    Defendants lack sufficient knowledge to determine the truth of the allegations in

this paragraph, and as such, the allegations are denied.

          33.    Admitted only that CES received a telephone call from Plaintiff on February 23,

2016. The remaining allegations in this paragraph are denied.

          34.    Admitted only that CES received multiple telephone calls from Plaintiff during

the referenced timeframe. The remaining allegations in this paragraph are denied.

          35.    Admitted only that CES completed an LCV form for Plaintiff’s Loans in or

around November 2016. Defendants lack sufficient information to determine the truth of the

remaining allegations in this paragraph, and as such, the allegations are denied.

          36.    Defendants deny that CES engaged in any conduct to “delay” or “thwart” the

“payoff of the Loans,” or that it profited from any alleged delay. The remaining allegations in

this paragraph are conclusions of law to which no response is required. To the extent any

response is deemed necessary, the allegations are denied.

          37.    The allegations in this paragraph relate to written documents, the text of which

speaks for itself, and therefore no response is required. To the extent any response is deemed

necessary, including to respond to Plaintiff’s characterizations of documents, the allegations are

denied.

          38.    Defendants lack sufficient knowledge to determine the truth of the allegations in

this paragraph, and as such, the allegations are denied.



                                                 7
      Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 8 of 15



          39.     Defendants lack sufficient knowledge to determine the truth of the allegations in

this paragraph, and as such, the allegations are denied.

          40.     Defendants lack sufficient knowledge to determine the truth of the allegations in

this paragraph, and as such, the allegations are denied.

          41.     Defendants lack sufficient knowledge to determine the truth of the allegations in

this paragraph, and as such, the allegations are denied.

          42.     The allegations in this paragraph relate to written documents, the text of which

speaks for itself, and therefore no response is required. To the extent any response is deemed

necessary, including to respond to Plaintiff’s characterizations of documents, the allegations are

denied.

          43.     Denied.

          44.     It is denied that CES had a practice of failing to deliver timely or complete

LCVs. Defendants lack sufficient knowledge to determine the truth of the remaining allegations

in this paragraph, and as such, the allegations are denied.

          45.     The allegations in this paragraph relate to written documents, the text of which

speaks for itself, and therefore no response is required. To the extent any response is deemed

necessary, including to respond to Plaintiff’s characterizations of documents, the allegations are

denied.

                          AS TO “CLASS ACTION ALLEGATIONS”

          46.     Defendants admit only that Plaintiff purports to bring this action on behalf of

herself and a putative class, but deny all remaining allegations in this paragraph, including that

class certification is appropriate here.




                                                 8
      Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 9 of 15



        47.        The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied. By way of

further answer, Defendants expressly deny that class certification is appropriate here.

        48.       The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied. By way of

further answer, Defendants expressly deny that class certification is appropriate here.

        49.       The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied. By way of

further answer, Defendants expressly deny that class certification is appropriate here.

        50.       Defendants lack sufficient information to determine the truth of the allegations

regarding the adequacy of Plaintiff or his counsel, and as such, the allegations are denied. The

remaining allegations in this paragraph are conclusions of law to which no response is required.

To the extent any response is deemed necessary, the allegations are denied. By way of further

answer, Defendants expressly deny that class certification is appropriate here.

        51.       The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied. By way of

further answer, Defendants expressly deny that class certification is appropriate here.

                               AS TO “FIRST CLAIM FOR RELIEF”

        52.       Defendants incorporate by reference their answers to the preceding paragraphs,

as if set forth at length herein.

        53.       The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied.

        54.       Denied.



                                                 9
     Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 10 of 15



        55.       Denied.

        56.       Defendants deny that they engaged in any conduct that violated Section 349 of

the GBL with respect to Plaintiff or members of the putative class, and thus deny that Plaintiff or

any members of the putative class are entitled to any damages.

        57.       Defendants deny that they engaged in any conduct that violated Section 349 of

the GBL with respect to Plaintiff or members of the putative class, and thus deny that Plaintiff or

any members of the putative class are entitled to injunctive relief.

        58.       Defendants deny that they engaged in any conduct that violated Section 349 of

the GBL with respect to Plaintiff or members of the putative class, and thus deny that Plaintiff or

any members of the putative class are entitled to any damages or attorney’s fees.

                             AS TO “SECOND CLAIM FOR RELIEF”

        59.       Defendants incorporate by reference their answers to the preceding paragraphs,

as if set forth at length herein.

        60.       The allegations in this paragraph refer to written documents and/or federal

statute(s) or regulation(s), and therefore no response is required. To the extent any response is

deemed necessary, including to respond to Plaintiff’s characterizations of documents, the

allegations are denied. By way of further answer, Defendants deny that the notes incorporate

any provisions of the HEA, or the regulations promulgated thereunder.

        61.       Denied.

        62.       Denied.

                              AS TO “THIRD CLAIM FOR RELIEF”

        63.       Defendants incorporate by reference their answers to the preceding paragraphs,

as if set forth at length herein.



                                                 10
     Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 11 of 15



        64.       The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied. By way of

further answer, it is denied that any contractual relationship existed between CES and Plaintiff.

        65.       The allegations in this paragraph are conclusions of law to which no response is

required.

        66.       Denied.

        67.       Denied.

                             AS TO “FOURTH CLAIM FOR RELIEF”

        68.       Defendants incorporate by reference their answers to the preceding paragraphs,

as if set forth at length herein.

        69.       Denied.

        70.       Denied.

                              AS TO “FIFTH CLAIM FOR RELIEF”

        71.       Defendants incorporate by reference their answers to the preceding paragraphs,

as if set forth at length herein.

        72.       The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied.

        73.       The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied.

        74.       Denied.

        75.       Denied.

        76.       Denied.




                                                11
     Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 12 of 15



                              AS TO “SIXTH CLAIM FOR RELIEF”

        77.       Defendants incorporate by reference their answers to the preceding paragraphs,

as if set forth at length herein.

        78.       The allegations in this paragraph are conclusions of law to which no response is

required. To the extent any response is deemed necessary, the allegations are denied.

        79.       Denied.

        80.       Denied.

        WHEREFORE, Defendants respectfully request that the Court enter judgment in their

favor and against Plaintiff, dismiss Plaintiff's Complaint with prejudice, and award Defendants

reasonable attorneys’ fees and costs of suit, together with such other relief as the Court may

determine appropriate.

                                    AFFIRMATIVE DEFENSES

        1.        The Complaint fails to state a claim upon which relief may be granted.

        2.        Plaintiff’s claims are or may be subject to binding and individual arbitration in

accordance with the written arbitration agreement of the parties. Defendants therefore reserve

their right to compel individual arbitration.

        3.        Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of

limitations.

        4.        Plaintiff’s claims are barred, in whole or in part, by the doctrines of estoppel,

release, and waiver.

        5.        Any injuries that Plaintiff and/or members of the putative class may have

suffered, such being denied, were not as a result of any conduct on the part of Defendants.




                                                12
     Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 13 of 15



       6.        Defendants’s actions or inactions were not the proximate, legal, or substantial

cause of any damages, injuries or losses suffered by Plaintiff and/or members of the putative

class, the existence of which is denied.

       7.        At all relevant times, Defendants acted in good faith and with due diligence

toward Plaintiff and members of the putative class.

       8.        If any statute or duty was violated, the same being specifically denied, the

violation resulted from Defendants’ good faith reliance on administrative order(s) or opinion(s).

       9.        Plaintiff and/or members of the putative class have not suffered any injury.

       10.       Plaintiff and/or members of the putative class lack Article III standing.

       11.       Plaintiff and/or members of the putative class lack statutory and/or prudential

standing.

       12.       Plaintiff and/or members of the putative class are not entitled to the damages

sought in the Complaint.

       13.       If Plaintiff and/or members of the putative class suffered any damages or losses,

such damages or losses were caused, in whole or in part, by Plaintiff’s and/or members of the

putative class’s own conduct, acts or omissions.

       14.       Plaintiff and/or members of the putative class failed to mitigate damages, if any.

       15.       Plaintiff's and/or members the putative class’s claims are barred due to an

absence of any actual damages. Hence, any statutory damages are an excessive fine and violate

Defendants' rights under the Due Process and Takings Clause of the United States Constitution

and/or applicable state constitutions.




                                                13
     Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 14 of 15



       16.        Plaintiff’s claims and the putative class’s claims are barred or limited because

they cannot satisfy some or all of the requirements for certifying and maintaining a class action

under Federal Rule of Civil Procedure 23.

       17.        Plaintiff cannot demonstrate the numerosity and/or ascertainability of the

putative class.

       18.        Plaintiff cannot demonstrate the presence of questions of law or fact common to

the putative class.

       19.        Plaintiff's claims are not typical of those of the putative class.

       20.        Plaintiff and/or his counsel are inadequate representatives of the putative class.

       21.        Individual questions of law and/or fact will predominate over any common

questions of law and/or fact which may be presented.

       22.        A class action is not superior to other methods of adjudicating the matters in

dispute.

       23.        Defendants reserve the right to amend their Answer to add additional defenses

upon revelation of additional facts through investigation and discovery.

       WHEREFORE, Defendants respectfully request that the Court enter judgment in their

favor and against Plaintiff, dismiss Plaintiff's Complaint with prejudice, and award Defendants

reasonable attorneys’ fees and costs of suit, together with such other relief as the Court may

determine appropriate.




                                                  14
    Case 1:18-cv-00075-DNH-CFH Document 43 Filed 04/12/19 Page 15 of 15



DATED: April 12, 2019                 /s/ Daniel C. Fanaselle          .
                                      John Grugan
                                      Elizabeth Seidlin-Bernstein
                                      Daniel C. Fanaselle
                                      Ballard Spahr LLP
                                      1735 Market Street, 51st Floor
                                      Philadelphia, PA 19103
                                      T: 215.665.8500
                                      F: 215.864.8999
                                      gruganj@ballardspahr.com
                                      SeidlinE@ballardspahr.com
                                      fanaselled@ballardspahr.com

                                      Attorneys for Defendant Conduent Education
                                      Services LLC, Access Group, Inc., Access
                                      Funding 2015-1, LLC




                                    15
